Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 26, 2017

                                    No. 04-17-00327-CV

                    IN THE INTEREST OF I.V.G. and I.J.F. Jr., Children

                 From the 288th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016EM507068
                         Honorable Nick Catoe Jr., Judge Presiding

                                           ORDER

        In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR LACK
OF JURISDICTION. It is ORDERED that no costs be assessed against appellant in relation to
this appeal.

       It is so ORDERED on July 26, 2017.


                                               _____________________________
                                               Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of July, 2017.

                                               _____________________________
                                               Luz Estrada, Chief Deputy Clerk